DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 01/28/2021.  Claim 1 has been amended. Claim 3 has been cancelled. Claim 18 has been newly added. Claims 1-2 and 4-18 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 01/28/2021 has been fully considered but it is not persuasive.
Applicant submits “Thus, both of the cited prior art documents disclose bridges that bridge one kind of electrodes over the other kind of electrodes (“Type B”). However, neither reference teaches or suggests a “Type A” bridge that spans over a supply line feeding another of the same kind of electrode (i.e., bridges (5 of the present invention) that bridge transmitter electrodes only and over supply lines which lead solely to transmitter electrodes), wherein these bridges are part of the transparent region of the sensor design.”; and “According to the present invention, bridges of “Type A” are always included, whereas there may also optionally be some bridges of “Type B” (7) as well, but only for greater matrices as shown in Figures 4 and 5. In this regard, Claim 1 has been amended to define “transparent electrically conductive bridges provided in the transparent region comprise bridges connecting two transmitter electrodes over a  (Remarks, page 7, the third and the fourth paragraphs)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Applicant argued two types of bridges; however, the rejection was made based on the currently pending claim limitations. Claim 1 has been amended as “wherein the transparent electrically conductive bridges provided in the transparent region comprise bridges connecting two transmitter electrodes over a supply line leading to a further transmitter electrode”. Kim teaches transparent conductive bridges provided in the transparent region comprise bridges “22” connecting two transmitter electrodes “21” over a supply line “32” to a further transmitter electrode in the same row as shown in figure 3. Therefore, Kim teaches the amended claim limitation “wherein the transparent electrically conductive bridges provided in the transparent region comprise bridges connecting two transmitter electrodes over a supply line leading to a further transmitter electrode”. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US. Pub. No. 2017/0123572, hereinafter “Song”) in view of Kim et al. (US. Pub. No. 2012/0182233, hereinafter “Kim”).
As to claim 1,    (Currently amended) Song discloses a layer electrode for a touchscreen [figure 4, abstract], having electrode arrays [figure 4, electrode arrays “Tx” and “Rx”], which are transmitter and/or receiver electrodes [figure 4, “Tx” and “Rx”], and comprising an edge region with supply lines [figure 4, vertical portions of “TxL” and/or “RxL” located at the edge region], 
wherein supply lines, which lead into the edge region and to a controller [figure 4, vertical portions of lines “TxL” and/or “RxL” lead to a controller to receive control signals from a main board per paragraph 32], are provided only to first electrode arrays [figure 4, curved portions of “TxL” and/or “RxL”], and second electrode arrays are connected to first electrode arrays via galvanic bridges and are not connected directly to the supply lines [figures 4-5, “APN” 
Song does not disclose having an inner transparent region with electrode arrays; and
electrically conductive bridges which are transparent are provided in the transparent region, and
wherein the transparent electrically conductive bridges provided in the transparent region comprise bridges connecting two transmitter electrodes over a supply line leading to a further transmitter electrode.
Kim teaches to have an inner transparent region with electrode arrays [figure 3, inner transparent region with electrode arrays, paragraph 22, transparent conductive material, paragraph 48, a transparent substrate, paragraphs 55-56, transparent sensing cells and transparent coupling patterns]; and
electrically conductive bridges which are transparent are provided in the transparent region [figure 3, conductive bridges “22” and “32” are transparent per paragraph 56], and
wherein the transparent electrically conductive bridges provided in the transparent region comprise bridges connecting two transmitter electrodes over a supply line leading to a further transmitter electrode [figure 3, transparent conductive bridges provided in the transparent region comprise bridges “22” connecting two transmitter electrodes “21” over a supply line “32” to a further transmitter electrode in the same row].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer of Song to have an inner 
As to claim 2,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1,
wherein at least three plies are provided [Song, figure 6, at least three plies], the at least three plies comprising a first ply with electrode arrays [Song, figure 6, “RxL” and “TxL”], an isolating ply lying thereon [Song, figure 6, insulating film “PAS”], which has a structuring through which a third, electrically conductive ply on the isolating ply galvanically bridges the electrode arrays of the first ply [Song, figure 6, bridge “BG1”].
As to claim 4,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 2, wherein
the first ply is made of a transparent film which comprises a transparent carrier [Kim, figure 3, substrate “10”, paragraph 48, a transparent substrate] which is covered with transparent conducting tracks such that sufficient transparency for a touchscreen and at the same time electrical conductivity are guaranteed [Song, transparent conducting tracks “TxL” and “RxL”, paragraph 87]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 5,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1. wherein
the electrode arrays are arranged at least partially in lines [Song, figure 4, Kim, figure 3].
claim 6,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, wherein
the supply lines are arranged substantially perpendicular, to the lines [Song, figure 4, the vertical portion of lines “TxL” is substantially perpendicular to the lines, Kim, figure 3].
As to claim 7,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, wherein
electrode arrays arranged centrally in the transparent region are first electrode arrays [Song, figure 4, first electrode arrays are arranged centrally in the transparent region].
As to claim 8,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, except for wherein a ratio of the number of first electrode arrays to the number of second electrode arrays is in the range of from 0.1:1 to 2:1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the ratio of the number of first electrode arrays to the number of second electrode arrays is in the range of from 0.1:1 to 2:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
As to claim 10,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1 wherein blind bridges are provided for optical homogenization of the layer electrode [Song, paragraph 88, bridge pattern “BG1” may be made from non-transparent conductive material].
As to claim 11,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, 

As to claim 12,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, 
wherein the density of supply lines is distributed approximately evenly in the entire edge region [Song, figure 4, supply lines are evenly distributed, Kim, figure 3].
As to claim 13,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, 
wherein, in the transparent region of the layer electrode, at least one bridge is present, which is electrically conductive and bridges the electrode subarrays [Kim, figure 3, in the transparent region, at least one bridge “22” and “32” is present]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 14,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 13,
wherein the at least one bridge connects two similar, transmitter electrodes via intermediate receiver electrodes [Kim, figure 3, at least one bridge “22” connects two similar transmitter electrodes “21”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 15,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, 
wherein, in the transparent region, the bridges at least of one line are realized in the form of a horizontal strip [Kim, figure 3, in the transparent region, bridge “22” is realized in the form of a horizontal strip]. In addition, the same rationale is used as in rejection for claim 1.
claim 16,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, 
wherein, in the transparent region, at least one bridge is realized only locally around the location to be bridged [Kim, figure 3, in the transparent region, bridge “22” is realized only locally around the location to be bridged]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 17,  (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, 
wherein at least one redundant connection of an electrode array is provided via an additional supply line [Song, figure 4, one redundant connection of an electrode array is provided via an additional supply line “GL”].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kim, as applied to claim 1 above, further in view of Jee et al. (US. Pub. No. 2016/0034071, hereinafter “Jee”).
As to claim 9,    (Previously Presented) Song, as modified by Kim, disclose the layer electrode according to claim 1, wherein the bridges are distributed within the transparent region of the layer electrode [Song, figure 4, bridges are distributed within the transparent region].
Song, as modified by Kim, does not disclose wherein an overall resistance of a contacting of an electrode array does not exceed a value of 12 kOhm.
Jee teaches a layer wherein an overall resistance of a contacting of an electrode array does not exceed a value of 12 kOhm [paragraph 77, the total resistance value is 2.3 kohm].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer of Song to have an overall .

Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claim 18, specifically the limitation stated as “a transparent electrically conductive bridge connecting the first electrode subarray of the second transmitter electrode to the second electrode subarray of the second transmitter electrode, the transparent electrically conductive bridge spanning over the first supply line”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAN-YING YANG/Primary Examiner, Art Unit 2622